Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the amendment filed on 04/04/2022.  Claims 1-18 are pending and have been considered below.

3.	The objection to the disclosure is moot pursuant to applicants’ remarks.

	The objection to Claim 2 is moot pursuant to amendments.

4.	The rejection of Claim 18 under 35 U.S.C. 101 as directed to non-statutory subject matter is moot pursuant to amendments.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zank et al. (US 6,307,955) in view of Kerr et al. (US 2011/0060985).

Claim 1. Zank discloses a system for capturing a digital signature into a document via a signature pad, the system comprising:
a. a signer interface configured to:
i. present text to a signer via the signature pad (col. 6, lines 40-48); and
ii. receive position data from the signature pad (col. 5, lines 29-35);
b. a user interface configured to:
i. select the document for signature based on input from a user, wherein the user is different than the signer (col. 6, lines 40-44);
c. a processor configured to:
ii. receive at least one signature comprising position data from the signer interface (col. 5, lines 29-35; col. 6, lines 61-65);
iii. transform, for each signature, the position data from the signature pad to relative position data (col. 6, lines 65-67 to col. 7, lines 1-5);
iv. draw the at least one signature in the at least one signature capture window based on the relative position data (col. 6, lines 61-65);

Zank does not explicitly disclose
ii. define at least one signature insertion area, each signature insertion area corresponding a location in the document;
iii. define at least one signature capture window corresponding to the signature insertion area;
c. a processor configured to:
i. enable input from the signer interface when the at least one signature capture window is defined;
v. map the at least one signature from the at least one signature capture window to the at least one signature insertion area in the document; and
vi. disable the input from the signer interface once the at least one signature is drawn.
However, Kerr discloses 
ii. define at least one signature insertion area, each signature insertion area corresponding a location in the document (Add field dialog module 118 may display via display 104 various graphical images and/or alphanumeric characters to present a user with further options regarding the type of data field the user desires to add to the document (e.g., signature, text, date, check, etc.), such as depicted in FIG. 3B, for example) ([0049]) (As noted above, signature module 112 may be configured to display graphical components to display 104 to facilitate the collection of a user signature and to monitor and process touch events at display 104 in order to store an electronic representation of the user's signature for use in connection with the document, such depicted in FIG. 3C, for example) ([0051]) [wherein the signature field can be added to a document in different locations];
iii. define at least one signature capture window corresponding to the signature insertion area (fig. 3d);
c. a processor configured to:
i. enable input from the signer interface when the at least one signature capture window is defined ([0051]);
v. map the at least one signature from the at least one signature capture window to the at least one signature insertion area in the document ([0108]-[0109]); and
vi. disable the input from the signer interface once the at least one signature is drawn ([0096]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Zank. One would have been motivated to do so in order to facilitate signature collection from an individual.

Claim 2. Zank and Kerr disclose the system in claim 1, Zank further discloses wherein the relative position data comprises a sequence of point, each point having a location measure relative to the previous point in the sequence (col. 5, lines 29-35; col. 7, lines 10-18).

Claim 3. Zank and Kerr disclose the system in claim 1, Zank further discloses wherein the signature pad comprises an LCD display, and the position data from the signature pad comprises coordinates indicating where contact is made with the LCD display in terms of a lateral location x and vertical location y of contact with respect to a predefined origin (col. 5, lines 29-35).

Claim 4. Zank and Kerr disclose the system of claim 1, Kerr further discloses wherein the input from the signer interface is disabled once the at least one signature is received from the signer interface ([0096]). One would have been motivated to do so in order to facilitate signature collection from an individual.

Claim 5. Zank and Kerr disclose the system of claim 1, Zank further discloses wherein the position data is used to draw the at least one signature in, and only in, the at least one signature capture window (col. 7, lines 20-24).

Claim 6. Zank and Kerr disclose the system of claim 1, Kerr further discloses wherein define the at least one capture window further is based on selection of the at least one capture window by a user (As noted above, signature module 112 may be configured to display graphical components to display 104 to facilitate the collection of a user signature and to monitor and process touch events at display 104 in order to store an electronic representation of the user's signature for use in connection with the document, such depicted in FIG. 3C, for example) ([0051]). One would have been motivated to do so in order to facilitate signature collection from an individual.

Claim 7. Zank and Kerr disclose the system of claim 1, Kerr further discloses comprising a processor, wherein define the at least one capture window further is based on selection of the at least one capture window by the processor (As noted above, signature module 112 may be configured to display graphical components to display 104 to facilitate the collection of a user signature and to monitor and process touch events at display 104 in order to store an electronic representation of the user's signature for use in connection with the document, such depicted in FIG. 3C, for example) ([0051]). One would have been motivated to do so in order to facilitate signature collection from an individual.

Claim 8. Zank and Kerr disclose the system of claim 1, Zank further discloses wherein the user interface is further configured to modulate a line width of the signature when the signature is drawn in the signature capture window (col. 8, lines 32-36).

Claim 9. Zank and Kerr disclose the system of claim 1, Zank further discloses wherein the user interface is configured to: a. record a sequence of signature insertion areas based on their locations in the document; and b. replay the sequence to automatically navigate through the same sequence of signature insertion areas (The exact sequence of each signature is reproducible using the slider bug to precisely trace out the recorded signature sequence) (col. 9, Table 1).

Claims 10, 13-17 represent the method of claims 1, 5-9, respectively and are rejected along the same rationale.

Claim 11. Zank and Kerr disclose the method in claim 10, Zank further discloses wherein the position data from the signature pad comprises absolute position data indicating a point of contact relative to a fixed origin (col. 5, lines 29-35).

Claim 12. Zank and Kerr disclose the method in claim 10, Kerr further discloses wherein defining one or more signature insertion areas comprises dragging and dropping of a cursor by a user ([0118]). One would have been motivated to do so in order to facilitate signature collection from an individual.

Claim 18 contains subject matter which is similar to claim 1 and is rejected along the same rationale.

Response to Arguments
7.	Applicant’s arguments and amendments filed on 04/04/2022 have been fully considered but are not persuasive.
Applicant argued Kerr does not teach the features “a processor configured to: i. enable input from the signer interface when the at least one signature capture window is defined; ... and vi. Disable the input from the signer interface once the at least one signature is drawn.” As recited in claim 1.

In response, the Examiner respectfully disagrees and submits that Kerr in [0051] discloses “a module configured to facilitate collection of a user signature and to monitor and process touch events at display 104..” The “collection of user signature” and “processing touch events” are done using a display in conjunction with a processor and a module; therefore, the teaching of Kerr enables input inserting/entering.
Paragraph [0096] of Kerr discloses a “Done” feature after being touched sends a signal to the module to exit the signature mode. Therefore, exiting the signature mode disables or terminates further input activities with the signature option. Applicant needs to clearly define what disabling the input from the signer interface entails.
Also, applicant argues that the signer interface/signature pad in Claim 1 constitutes a physical interface, which may be disabled for input with or without the execution of signature module 112. The claim itself does not preclude the execution of signature module 112.
Applicant further argues that The Office Action fails to provide any evidence of a “user interface” configured to define (a) at least one signature insertion area and (b) at least one signature capture window. Instead, the Office Action merely asserts that Kerr teaches (a) at least one signature insertion area and (b) at least one signature capture window. This argument, however, omits the reference to the “user interface”, as claimed. Therefore, the Office Action fails to teach or suggests “user interface” as recited in Claim 1.

In response, the Examiner respectfully disagrees and submits that Kerr disclosure is about the use of user interface to execute a signature process and figs. 3 and 5 to 8 are shown as evidence of user interface.


Furthermore, Applicant argues One skilled in the art would not be motivated to modify or combine either interface in Zank with the interface in Kerr. To combine Zank and Kerr would render the system in Zank either unusable or negate the security features provided by the two-interface system in Zank.  And to negate the security features in Zank would render the system unusable or inoperable, thereby obviating the purpose of either system.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kerr’s teaching convey a “Done” feature after being touched sends a signal to the module to exit the signature mode, wherein exiting the signature mode disables or terminates further input activities with the signature option. Combining Zank and Kerr would not negate the security features in Zank since the two-interface system is merely to prevent security breach.


Claim 1 recites, in relevant part: “a signer interface” and “a user interface”. The signer interface is used by the party signing the signature pad while the user interface is used by the party collecting the signature. The user interface is employed, in part, to limit or otherwise control access to the computer through the signer interface for security purposes.

In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The signer interface is used by the party signing the signature pad while the user interface is used by the party collecting the signature. The user interface is employed, in part, to limit or otherwise control access to the computer through the signer interface for security purposes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

(Note: The Examiner appreciates applicant’s effort to expedite prosecution in this application. However as explained above the claim limitations are not clear in its current state to overcome the reference. The Examiner advises applicant to contact the examiner for an interview to discuss potential novel language within the specification and clarify over the teachings of the prior art to expedite prosecution).

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171